Citation Nr: 9922120	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

2.  Entitlement to an increased evaluation for a left thigh 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  

By rating action dated in March 1985, the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio, 
denied entitlement to service connection for a left knee 
disability.  The veteran was duly notified of the decision 
and did not submit an appeal.  In a January 1993 rating 
action, it was held that new and material evidence had not 
been submitted to reopen the claim.  The veteran disagreed 
with that decision and was sent a statement of the case; 
however, he did not submit a substantive appeal.  In a 
December 1993 rating action, the regional office again denied 
the veteran's claim for service connection for a left knee 
disability on the basis that new and material evidence had 
not been submitted to reopen the claim.  The veteran was duly 
notified of that decision and did not submit an appeal.  In 
November 1996, the veteran submitted additional information 
for the purpose of reopening his claim, and in a January 1997 
rating action, the regional office again held that no new and 
material evidence had been submitted to reopen the claim.  
The regional office also confirmed and continued a 10 percent 
evaluation for the veteran's left thigh disability.  The 
veteran appealed from those decisions.  

The record reflects that in October 1997, the veteran was 
sent a statement of the case on the issue of an increased 
evaluation for his gastrointestinal disorder.  In November 
1998, he was sent a statement of the case on the question of 
entitlement to a total rating based on individual 
unemployability.  However, he did not submit substantive 
appeals regarding those matters.  Thus, those issues are not 
in an appellate status.  

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to an increased 
evaluation for the veteran's left thigh disability is being 
deferred pending further action by the regional office.  


FINDINGS OF FACT

1.  By rating actions dated in March 1985, January 1993 and 
December 1993, the regional office denied entitlement to 
service connection for a left knee disability.  

2.  The veteran was duly notified of the above decisions and 
did not submit an appeal from the March 1985 and December 
1993 rating actions.  He submitted a notice of disagreement 
with the January 1993 rating action and was sent a statement 
of the case; however, he did not complete a substantive 
appeal.  

3.  In November 1996, the veteran submitted additional 
information for the purpose of reopening his claim.  

4.  By rating action dated in January 1997, the regional 
office held that the additional evidence was not new and 
material and was insufficient to reopen the claim.  The 
veteran appealed from that decision.  

5.  The evidence that has been submitted since the December 
1993 rating action is essentially cumulative in nature or 
does not bear directly on the question at issue.  


CONCLUSIONS OF LAW

1.  The evidence received since the December 1993 rating 
action denying entitlement to service connection for a left 
knee disability is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The December 1993 rating action denying entitlement to 
service connection for a left knee disability is final and 
may not be reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the regional office, in a March 1985 
rating action, denied entitlement to service connection for a 
left knee disability.  Service connection for a left knee 
disability was also denied in January 1993 and December 1993 
rating actions.  The veteran was duly notified of the 
decisions and did not submit an appeal from the March 1985 
and December 1993 rating actions.  He submitted a notice of 
disagreement with the January 1993 rating action and was sent 
a statement of the case; however, he did not submit a 
substantive appeal.  

In late 1996, the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for a left knee disability.  In a January 1997 rating action, 
the regional office held that new and material evidence had 
not been submitted that would reopen the claim.  The veteran 
appealed from that decision.  

The applicable legal criteria provide that when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit modified the standard for finding whether 
recently submitted evidence is new and material.  Hodge v. 
West, 155 F3d. 1356 (1998).  That case removed a standard 
that required that the new evidence raise a reasonable 
possibility that the new evidence would change the outcome of 
the matter.  

In this case, the evidence of record at the time of the 
December 1993 rating action included the veteran's service 
medical records, which reflect that he sustained an injury to 
his left thigh in September 1974, when a tank barrel fell on 
the thigh.  He was placed on limited duty because of a torn 
muscle involving the left thigh.  The veteran also complained 
of an injury to his left knee in service, and physical 
examination showed spasm of the left thigh.  When he was 
examined for separation from service in January 1976, there 
was no reference to a left knee disability.  

The veteran's initial claim for VA disability benefits was 
submitted in February 1976.  He referred to an injury to a 
muscle in his left leg.  

The veteran was examined by VA in April 1976.  It was noted 
that he had sustained an injury to his left thigh during 
service.  He complained of pain on standing for a long period 
of time and on walking or lifting.  Physical examination 
showed a muscle hernia in the mid-anterior left thigh.  It 
was indicated that there was no muscle atrophy and that 
motion of the left knee and hip was within normal limits.  
The diagnosis was residual of a muscle hernia of the left 
thigh.  

By rating action dated in June 1976, service connection was 
granted for a left thigh disability and rated 10 percent 
disabling.  

In March 1985, the veteran submitted a claim for service 
connection for a left knee disability.  

An April 1985 statement by Rakesh K. Arora, M.D., reflects 
that he had initially seen the veteran in February 1985 with 
complaints of pain, swelling and stiffness in his left lower 
extremity.  He gave a history of having injured his left 
thigh during service.  Examination showed tenderness at the 
medial joint line and painful terminal degrees of range of 
motion.  On an attempt at the McMurray's test, there was a 
snapping felt on the medial aspect of the knee.  It was felt 
that he had a tear of the medial meniscus on the left side.  
He underwent a diagnostic arthroscopy and arthroscopic 
chondroplasty of the patellofemoral articulation on the left 
side in February 1985.  The postoperative diagnosis was 
chondrocalcinosis and chondromalacia of the patellofemoral 
articulation of the left knee.  

VA outpatient treatment records were received reflecting that 
an X-ray study of the veteran's left knee in December 1984 
showed calcified semilunar cartilage.  

Additional VA outpatient treatment records reflect that the 
veteran was observed and treated for various conditions 
during 1989 and 1990.  An X-ray study of the knees in April 
1990 showed significant chondrocalcinosis with calcification 
in the cartilage of both knees.  There was minimal spur 
formation along the right patella.  When he was seen on 
another occasion, it was indicated that there was no effusion 
of the left knee.  There was a full range of motion of the 
knee.  

The veteran was afforded a VA orthopedic examination in 
January 1991.  It was indicated that he had had a left thigh 
injury in service and that he had developed some mild 
fasciitis of the thigh and a muscle hernia.  It was reported 
that since that time, he had had left thigh pain, aching and 
soreness.  It was indicated that on occasion, his leg felt 
weaker and would give out.  He had had no surgery.  It was 
reported that on occasion, an abnormal gait had placed 
considerable strain on his left knee and left hip.  

On physical examination the veteran could ambulate without 
assistance.  There was a deformity of the left thigh over the 
quadriceps muscle.  A muscle hernia was present, and there 
were tenderness and soreness associated with that.  He had 
some crepitus around the patella with knee motion, but he 
exhibited excellent motion in his knee and hip.  It was 
indicated that he had some weakness of the left quadriceps 
muscle.  The diagnoses were residual mild fasciitis and 
muscle hernia of the left thigh.  

The veteran underwent magnetic resonance imaging (MRI) of his 
left knee in May 1991.  These studies showed a significant 
abnormal increased signal within the posterior horn of the 
medial meniscus.  A VA outpatient treatment record in January 
1992 reflects that the veteran had fallen and injured his 
knees, neck, back, shoulders and legs.  

Additional VA outpatient treatment records reflect that the 
veteran was seen in March 1992.  The impressions included 
chondrocalcinosis of the left knee with a possible small 
medial meniscal tear.  In July 1993, the veteran complained 
of left knee instability and pain.  

The evidence that has been received since the December 1993 
rating action includes an MRI of the veteran's left knee in 
March 1994.  The impressions included a horizontal tear 
through the posterior horn of the medial meniscus and a 
possible partial tear of the anterior cruciate ligament.  
Additional VA outpatient treatment records were received 
reflecting the veteran's treatment from 1992 to 1996 for 
various conditions.  In December 1996, he complained of left 
knee pain.  Other outpatient treatment records dated in 1996 
and 1997 reflect that in January 1997, the veteran was again 
seen with a complaint of left knee pain.  

The veteran was hospitalized by VA during March 1997 for 
gastrointestinal problems.  The final diagnoses included 
osteoarthritis of the left knee.  

During the course of a November 1997 hearing on appeal, the 
veteran related that his only treatment for his left knee 
condition consisted of cortisone shots.  He related that on 
occasion, his knee would lock up and give out.  He reported 
that he had initially received treatment for his left knee 
condition in 1985, when he was seen by Dr. Arora.  He 
reported that nothing recent had happened to the knee; it had 
just been getting worse.  He reported that he had had knee 
problems ever since the time of his inservice thigh injury.  

The veteran was afforded a VA orthopedic examination in 
February 1998.  It was noted that his left quadriceps had 
been injured in service but that no surgery had been 
performed.  It was reported that over the years, he had had 
progressive problems with his thigh and then with his knee.  
It was indicated that he would have some pain and weakness as 
well as stiffness, swelling, locking and giving way of the 
knee.  He reported that if he overused his leg while he was 
on it for long periods of time, he would have increasing pain 
and soreness and some increasing functional impairment.  

On examination, the veteran could ambulate independently.  He 
did not need a cane or crutches, and no brace was needed.  He 
had about 1/2-inch atrophy of the left quadriceps.  There 
were some tenderness and soreness with pain to palpation 
around the knee and slight crepitation with motion.  
Extension of the knee was to 0 degrees, and flexion was to 
140 degrees.  There was no joint line pain, and the 
McMurray's test was negative.  It was indicated that the knee 
was stable to mediolateral and anteroposterior testing.  The 
diagnoses were residual of an injury to the left quadriceps 
and postoperative arthritis of the left knee.  

The examiner commented that it was very difficult to 
ascertain the etiology of the degenerative arthritis.  He 
stated that with the history of the internal derangement 
problem and the meniscal surgery in 1982 and further torn 
cartilage in the knee, it was more likely than not that an 
internal derangement problem was what was causing the 
degenerative arthritis.  The examiner expressed an opinion 
that it was more likely that that was the cause of his left 
knee condition rather than the quadriceps muscle injury.  

The regional office thereafter received additional VA 
outpatient treatment records reflecting that when the veteran 
was seen in May 1997, he complained of left knee pain.  
Physical examination showed mild medial joint line tenderness 
with a negative McMurray's test and no effusion.  

As indicated previously, the veteran's service medical 
records reflect that on one occasion he complained of an 
injury to his left knee; however, the only finding made 
pertained to the left thigh injury.  When he was examined for 
separation from military service in January 1976, there was 
no reference to a left knee disability.  Moreover, a left 
knee disability was neither reported by the veteran nor found 
by the examiner on the April 1976 VA examination.  It was 
indicated at that time that motion of the left knee was 
within normal limits.  An April 1985 report by Dr. Arora 
reflects that he had initially seen the veteran in February 
1985 with complaints regarding his left lower extremity, and 
findings were made regarding a left knee disability.  
However, that was a number of years following the veteran's 
separation from military service.  On the January 1991 VA 
orthopedic examination, there was some crepitus involving the 
left knee on motion, but motion of the knee was described as 
excellent and no swelling or deformity was noted.  An MRI of 
the left knee in May 1991 showed an abnormal increased signal 
within the posterior horn of the medial meniscus.  

The evidence that has been received since the December 1993 
rating action includes VA outpatient treatment records 
reflecting that the veteran was observed and treated for 
complaints including left knee pain in 1993, 1996 and 1997.  
The additional evidence also includes another MRI of the 
veteran's left knee in March 1994 that showed findings 
including a horizontal tear through the posterior horn of the 
medial meniscus and a possible partial tear of the anterior 
cruciate ligament.  However, these findings regarding the 
left knee were all made many years after the veteran's 
separation from military service.  As such, they would not 
tend to establish that the veteran's left knee disability 
either developed during service or, in the case of 
degenerative arthritis, within one year following his 
separation from military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
February 1998 VA orthopedic examination also showed the 
nature and extent of the veteran's left knee disability many 
years after his separation from military service.  Although 
the veteran has maintained that the left knee disability 
might be a result of his service-connected left thigh 
condition, he has provided no medical evidence in support of 
that assertion.  On the contrary, the orthopedic examiner in 
February 1998 indicated that it was more likely that other 
causes than the quadriceps muscle injury led to the veteran's 
left knee disability.  Thus, although the recently submitted 
evidence is new, it is not considered to be material since it 
does not bear directly and substantially upon the matter 
under consideration.  The newly submitted evidence is not 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

In view of the above discussion, the veteran's claim for 
service connection for a left knee disability is not 
reopened, and the December 1993 rating action denying 
entitlement to service connection for that condition is 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 
20.302.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability.  The appeal is denied to this extent.  


REMAND

As noted previously, the veteran's service medical records 
reflect that he sustained an injury to his left thigh in late 
1974 and was placed on limited duty because of a torn muscle 
of the thigh.  

When the veteran was examined by VA in April 1976, a 5-inch 
by 3-inch muscle hernia in the mid-anterior thigh was noted.  
The diagnosis was residual of a muscle hernia of the left 
thigh and post-traumatic myofascitis.  

By rating action dated in June 1976, service connection was 
established for the left thigh condition.  The condition was 
rated 10 percent disabling under the provisions of Diagnostic 
Code 5314 pertaining to damage to Muscle Group XIV, the 
anterior thigh group.  The veteran's left thigh disability 
was rated under that Diagnostic Code until an April 1986 
rating action, when the diagnostic code was changed to 5326, 
which provides a single 10 percent evaluation for extensive 
muscle hernia without other injury to the muscle.  

During the November 1997 hearing, the veteran indicated that 
he had considerable pain and weakness involving his left 
thigh and also had cramps in the thigh.  

As discussed previously, when the veteran was afforded the VA 
orthopedic examination in February 1998, it was indicated 
that there was a 1/2-inch atrophy of the left quadriceps 
muscle; however, the remainder of the findings pertain to the 
veteran's left knee condition.  The extent of the muscle 
injury involving the veteran's left thigh is somewhat 
unclear.  

In view of the foregoing, the case is REMANDED to the 
regional office for the following action:  

1.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the current nature 
and severity of his left thigh 
disability.  All indicated special 
studies should be conducted.  The claims 
file is to be made available to the 
examiner for review prior to conducting 
the examination.  

2.  The veteran's claim for an increased 
rating for his left thigh disability 
should then be reviewed by the regional 
office.  If the denial is continued, the 
veteran and his representative should be 
sent a supplemental statement of the case 
and be afforded the appropriate time in 
which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  




The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matter on appeal pending 
completion of the requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

